A plaintiff who seeks to restore a case to the trial calendar within a year following its being stricken therefrom must bear the burden of demonstrating, inter alia, the existence of a meritorious cause of action (see, Barton v Jablon, 181 AD2d 755; see also, Public Adm’r of County of N. Y. v Heil Corp., 126 AD2d 533). The plaintiff has failed to establish this.
The affidavit of the plaintiff’s expert is insufficient to establish merit since this affidavit does not "make specific observations as to the procedures or treatments performed or the alleged improprieties therein” (Nepomniaschi v Goldstein, 182 AD2d 743, 744). O’Brien, J. P., Santucci, Altman and Gold-stein, JJ., concur.